 
 
I 
108th CONGRESS
2d Session
H. R. 4982 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Pascrell (for himself, Mr. Hinchey, Mr. Weldon of Pennsylvania, Mr. Stenholm, Mr. Pallone, Mr. Green of Texas, and Mr. Owens) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish a Probation and Parole Officer Safety Task Force within the Department of Justice, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Probation and Parole Officer Safety Task Force Act of 2004.   
2.EstablishmentThere is established within the Department of Justice a task force to be known as the Probation and Parole Officer Safety Task Force (in this Act referred to as the Task Force).   
3.Duties 
(a)StudyThe Task Force shall study Federal and State policies and practices as they affect the personal safety of probation and parole officers during the execution of their duties and recommend guidelines for the safety training of probation and parole officers, the use of force by probation and parole officers in the execution of their duties, and equipment standards for probation and parole officers, including whether to arm such officers.  
(b)ReportNot later than one year after the date on which all members of the Task Force have been appointed pursuant to section 4, the Task Force shall submit to the Attorney General and to Congress a report containing the results of the study and the recommended guidelines under subsection (a), along with any other information and recommendations that the Task Force considers relevant to the personal safety of probation and parole officers.  
4.Membership 
(a)In GeneralThe membership of the Task Force shall be composed of 9 individuals appointed by the Attorney General, in consultation with the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate.  
(b)QualificationsThe members of the Task Force shall have knowledge of Federal and State policies and practices relating to the personal safety of probation and parole officers and shall include— 
(1)individuals with experience as a probation officer or other related official; 
(2)individuals with experience as a parole officer or other related official; and 
(3)representation from both urban and rural areas.  
(c)Deadline for AppointmentThe members of the Task Force shall be appointed not later than 90 days after the date of the enactment of this Act.  
(d)ChairpersonThe Chairperson of the Task Force shall be appointed by the Attorney General not later than 30 days after the date on which all of the members of the Task Force have been appointed. 
(e)CompensationThe members of the Task Force shall receive no compensation for their service on the Task Force. 
(f)Travel ExpensesEach member of the task force shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.  
(g)Administrative SupportUpon the request of the Task Force, the head of any Federal agency shall, to the maximum extent practicable, provide to the Task Force such advice and assistance, with or without reimbursement, as is appropriate to assist the Task Force in carrying out its duties.  
5.TerminationThe Task Force shall terminate on the date on which the Task Force submits its report under section 3(b). 
6.Violence Against Probation and Parole Officer StatisticsBeginning after the date on which the Task Force terminates under section 5, the Director of the Bureau of Justice Statistics of the Department of Justice shall carry out, for each calendar year, a comprehensive statistical review of the incidence and effects of violence perpetrated against Federal and State probation and parole officers and submit a report containing the results of the review to the Attorney General.   
 
